Title: Francois Redon (for Lewis D. Belair) to Thomas Jefferson, 12 November 1818
From: Belair, Lewis Descoins,Redon, Francois
To: Jefferson, Thomas


          
            Monsieur,
            New York Novbr 12th 1818.
          
          Par Ordre de Mr Lewis D Belair a Philadelphia j’ai l’honneur de vous marquer les Prix des Livres Suivant
          
            
              1.  Pline le jeune Lat. francs  3. 12o
              $
              2.
              87½
            
            
              1.  Dictionnaire de Bibliotheque /:que Mr Belair ne possede que
	Sous le titre Bibliographie de France:/ 3. 8o broché 1814. 15. 16.
              
              13.
              50.
            
            
              1.  Antiquité Romaine de Denis d’Halicarnasse  6. 8o
              
              10.
              00.
            
            
              1.  Dictre de Medecine 8o /:est vendu:/
              
              2.
              75.
            
            
              1. Sacrorum bibliorum Vulgatæ 2. 4to
              
              7.
              12½ 
            
          
          1. Abrégé  des 10 Livres de Vitruve Paris 1674. 12o ne se trouve pas sous ce titre dans le Magazin
          Bien charmé Si vous nous chargez de vos Commissions j’ai l’honneur de me signer avec la plus parfaite Consideration
          
            Monsieur
					Votre très humble & très obeissant Serviteur
            Francois Redon
          
         
          Editors’ Translation
          
            
              Sir,
              New York
                November 12th 1818.
            
            By order of Mr. Lewis D. Belair in Philadelphia, I have the honor to inform you of the prices of the following books
            
              
                1. Pliny the Younger Latin and French  3. duodecimo
                $
                2.
                87½
              
              
                1. Dictionnaire de Bibliotheque (Mr. Belair has this only under the title
of Bibliographie de la France)  3. octavo stitched 1814. 15. 16.
                
                13.
                50.
              
              
                1. Les Antiquités Romaines de Denys d’Halicarnasse  6. octavo
                
                10.
                00.
              
              
                1.  Dictionnaire de Médecine octavo (sold)
                
                2.
                75.
              
              
                1. Sacrorum Bibliorum Vulgatæ 2. quarto
                
                7.
                12½
              
            
            
            1. Abregé des dix livres d’Architecture de Vitruve Paris 1674. duodecimo.  We have not found it under this title in the store
            We would be delighted if you will entrust your orders to us, and I have the honor of signing myself with the most perfect consideration
            
              Sir your very humble and very obedient servant
              Francois Redon
            
          
        